Case 1:18-cv-08783-NRB Document 111-32 Filed 03/06/20 Page 1 of 4




         Attachment 32
9/12/2019              Things
                     Case     Are About To Get Even Funnier
                           1:18-cv-08783-NRB                At Barstool Sports…
                                                          Document        111-32MichaelFiled
                                                                                        Rapaport Joins Barstool
                                                                                             03/06/20           Sports 2
                                                                                                             Page      Asof
                                                                                                                         Newest
                                                                                                                            4 Personality




Things Are About To Get Even Funnier
At Barstool Sports… Michael Rapaport
Joins Barstool Sports As Newest
Personality




NEWS PROVIDED BY
Barstool Sports 
Jun 19, 2017, 11:54 ET




NEW YORK, June 19, 2017 /PRNewswire/ -- Starting today, beloved comedian, actor, podcast
host and rabid New York Knicks fan, Michael Rapaport, is of cially joining Barstool Sports, the
driving force in men's culture and comedy and fastest growing brand in social media for men
ages 18-34. Rapaport will move his podcast "I AM RAPAPORT", along with his infamous rants
and un ltered opinions, to the Barstool Sports platform. As a longtime sports fan, Rapaport will
create new original content for the Barstool platform, be the sideline reporter for The Big 3
Basketball League every Monday this Summer on FS1 and the GM of The Stickmen for The
Basketball Tournament.


"Michael Rapaport is a huge get. He is one of the funniest people in the world," said Dave
Portnoy, founder of Barstool Sports. "We couldn't have hand picked a better t for Barstool. We
want to be a place for established and aspiring comedians who t our brand and voice. Michael
is a great example."

                                                                                                                          RAP023711
https://www.prnewswire.com/news-releases/things-are-about-to-get-even-funnier-at-barstool-sports-michael-rapaport-joins-barstool-sports-as-newest-…   1/3
9/12/2019       Things Are About To Get Even Funnier At Barstool Sports… MichaelFiled
                                                                                 Rapaport Joins Barstool Sports 3
                                                                                                                Asof
                                                                                                                   Newest Personality
Rapaport  has Case
              appeared      in forty moviesDocument
                    1:18-cv-08783-NRB               in  the past       thirty
                                                                   111-32     years,   held
                                                                                      03/06/20  recurring
                                                                                                      Page       roles
                                                                                                                     4 on    top
television series and directed "Beats, Rhymes & Life: The Travels of a Tribe Called Quest" and the
Emmy Award Winning ESPN 30 For 30 "When The Garden Was Eden." Off screen, Rapaport is
just as entertaining, making people laugh with his podcast since 2015, his absurd, dominant,
unique social media presence and the un ltered comments everyone loves.


"I couldn't be happier about taking my talents to Barstool," said Rapaport. "I love the mentality
and independence of the company and hope I can add to what they've done a great job of
building. Barstool represents where media is going and they are the innovators. Aside from the
fact that the joint is infested with Patriot & Red Sox fans, it's a perfect t for what I'm trying to
do."


Barstool Sports and its army of bloggers have developed an enormous, loyal following across its
blog, podcasts, video series, events and appearances. Barstool sets itself apart by being for the
common man, by the common man. The disruptive and captivating brand, known for its raw
and authentic take on most everything, is expanding rapidly to new platforms, and hiring
talent like Rapaport to keep up with increasing demand for content. Barstool has a daily radio
show on SIRIUS XM, debuted "The Barstool Rundown Live from Houston" live on Comedy
Central for the 2017 Super Bowl, creates, produces and hosts ten top-charting podcasts across
the Sports, Parenting & Family, Comedy, Society and Government & Organizations categories
and offers a wide range of merchandise that they can't keep on the shelves.


For additional information visit www.barstoolsports.com.


About Barstool Sports
Barstool Sports the new face and era of comedy and a driving force in sports, entertainment
and men's culture. Created in 2004, Barstool has generated a massive cult following of loyal
fans across its blog, podcasts, video series, events and appearances. It is the fastest growing
brand in social media for men ages 18-34 with a following of 12 million. Barstool and its
personalities have launched hit podcasts "Pardon My Take," "Fore Play," "The Rundown," "Zero
Blog Thirty" and "Podfathers "as well as viral trends Saturdays Are for the Boys, Fire Goodell,
Flacco Elite, Free Oakley and RIP Harambe. The "Barstool Rundown Live from Houston" was the
No. 1 show on late night television when it debuted on Comedy Central for Super Bowl LI.
Known for its original takes and un ltered view of most everything, Barstool Sports is the
controversial brand that people love or love to hate.                                                                     RAP023712
https://www.prnewswire.com/news-releases/things-are-about-to-get-even-funnier-at-barstool-sports-michael-rapaport-joins-barstool-sports-as-newest-…   2/3
9/12/2019        Things Are About To Get Even Funnier At Barstool Sports… MichaelFiled
                                                                                  Rapaport Joins Barstool Sports 4
                                                                                                                 Asof
                                                                                                                   Newest
                                                                                                                      4 Personality
For   Media Inquiries
               Case    Please     Contact: Document
                     1:18-cv-08783-NRB                              111-32             03/06/20        Page
ALISON BROD MARKETING + COMMUNICATIONS
Barstool@AlisonBrodMC.com
212-230-1800


SOURCE Barstool Sports


Related Links

http://www.barstoolsports.com




                                                                                                                          RAP023713
https://www.prnewswire.com/news-releases/things-are-about-to-get-even-funnier-at-barstool-sports-michael-rapaport-joins-barstool-sports-as-newest-…   3/3
